DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the band-stop filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is dependent on Claim 1, and there is no band-stop filter found in the limitations of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (WO 2019/167619), in view of Jung et al. (US 8,183,896).
In regard to Claim 1:
	Hamada discloses, in Figure 4, a frequency mixing device comprising: 
a field effect transistor (FET) (15) having a gate (G), a drain (D), and a source (S); 
a local oscillation matching circuit (11) connected to the gate of the FET (15G) to transfer a local oscillation signal (LO at 11a) to the gate of the FET (15G); 
a gate biasing circuit (12) connected to the gate of the FET (15G) to bias the gate of the FET (VG; Paragraph 0052); 
a radio frequency (RF) matching circuit (13) having a first terminal connected to a drain side of the FET (15D) and a second terminal serving as a RF terminal (13a) to receive or output a RF signal (RF); 
an intermediate frequency (IF) matching circuit (14) having a first terminal connected to the drain side of the FET (15D) and a second terminal serving as an IF terminal (14a) to receive or output an IF signal (IF), 
but does not disclose a series resonance circuit providing a path from the drain of the FET to ground for the local oscillation signal.
	Jung discloses, in Figure 3B, a series resonance circuit (Cgd2, L2) providing a path from the drain of the FET (15D) to ground (GND) for the local oscillation signal (LO).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the series resonance circuit taught by Jung with the frequency mixer taught by Hamada, in order to reduce a conversion loss in the frequency mixing apparatus (Jung, Column 4: lines 26-29).
In regard to Claim 2:
	All of the claim limitations have been discussed with respect to Claim 1 above, except for wherein the series resonance circuit comprises a capacitor and an inductor connected in series.
	Jung further discloses, in Figure 3B, wherein the series resonance circuit (Cgd2, L2) comprises a capacitor (Cgd2) and an inductor (L2) connected in series.
Allowable Subject Matter
Claims 3-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sagawa et al. (US 5,448,197); Figure 6
Higgins et al. (US 5,450,227); Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896